DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,5-10,15-16,18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talley (US 9066500 B2).
Regarding claim 1: Talley discloses a handle (20) for a pet leash (80), the handle comprising: a cylindrical core (Fig. 7B); a first cylindrical storage cavity (30) housed within the cylindrical core; and a lead line attachment feature (50).
Regarding claim 3: Talley discloses the limitations of claim 1 as shown above.
Talley further discloses a first end cap (34) that secures an open end of the first cylindrical storage cavity (Fig. 1).
Regarding claim 5: Talley discloses the limitations of claim 1 as shown above.
Talley further discloses wherein the lead line attachment feature (50) comprises a cylindrical cavity (54, Fig. 3) or a pair of through-holes aligned along an axis (The limitation of “through-holes” is not required due to this limitation being in the alternative form).
Regarding claim 6: Talley discloses the limitations of claim 1 as shown above.
Talley further discloses a second cylindrical storage cavity (28) housed within the cylindrical core (20, Fig. 7B)
Regarding claim 7: Talley discloses the limitations of claim 6 as shown above.
Talley further discloses a second end cap (32) that secures an open end of the second cylindrical storage cavity (Fig. 1).
Regarding claim 8: Talley discloses a handle (20) for a pet leash (80), the handle comprising: a first storage cavity (30); a second storage cavity (28); and a lead line attachment feature (50).
Regarding claim 9: Talley discloses the limitations of claim 8 as shown above.
Talley further discloses wherein the lead line attachment feature (50) comprises a cylindrical cavity (54, Fig. 3) or a pair of through-holes aligned along an axis (The limitation of “through-holes” is not required due to this limitation being in the alternative form).
Regarding claim 10: Talley discloses the limitations of claim 8 as shown above.
Talley further discloses a first cap (34) associated with the first storage cavity (30) and a second cap (32) associated with the second storage cavity (28, Fig. 1).
Regarding claim 15: Talley discloses a leash (abstract) comprising: a handle (20) comprising: a first storage cavity (30); and a second storage cavity (28); a lead line (80) coupled to the handle; and an attachment feature (50) coupled to the lead line (Fig. 1).
Regarding claim 16: Talley discloses the limitations of claim 15 as shown above.
Talley further discloses a first cap (34) associated with the first storage cavity (30) and a second cap (32) associated with the second storage cavity (28).
Regarding claim 18: Talley discloses the limitations of claim 15 as shown above.
Talley further discloses wherein the handle (20) comprises contoured palm and finger engagement elements (36, Fig. 1).
Regarding claim 19: Talley discloses the limitations of claim 18 as shown above.
Talley further discloses wherein the handle comprises at least one of metal, plastic, silicone, or rubber (Col 3 lines 55-57, “The grip member 36 may be constructed of rubber of a synthetic material that provides enhanced grip to a person's hands.”).
Regarding claim 20: Talley discloses the limitations of claim 15 as shown above.
Talley further discloses wherein the handle (20) comprises a cylindrical core and the first storage cavity (30) and the second storage cavity (28) are arranged along a center axis of the cylindrical core (Fig. 7B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 11-12, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Talley as applied to claims 1, 3, 8, 10 and 16 above, and further in view of Edwards (US 6240881 B1)
Regarding claim 2: Talley discloses the limitations of claim 1 as shown above.
Talley discloses the first cylindrical storage cavity (30)
Talley fails to teach a post extending from a center of an end surface of the first cylindrical storage cavity.
However, Edwards teaches a post (56, Fig. 20) extending from a center of an end surface of the first cylindrical storage cavity (66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cavity as disclosed by Talley with the axle as taught by Edwards so as to hold and secure multiple waste bags within the handle, which would be beneficial for longer walks with the animal. 
Regarding claim 4: Talley discloses the limitations of claim 3 as shown above.
Talley fails to explicitly teach wherein the first end cap comprises an opening that allows waste bags to feed through if the open end of the first cylindrical storage cavity is secured.
However, Edwards teaches wherein the first end cap (74) comprises an opening (102) that allows waste bags to feed through if the open end of the first cylindrical storage cavity is secured (Figs. 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the end caps as disclosed by Talley with the opening as taught by Edwards so as to allow the user to easily dispense waste bags from the handle of the leash.
Regarding claim 11: Talley discloses the limitations of claim 10 as shown above.
Talley fails to teach wherein the first cap comprises an opening that allows waste bags to be fed through the first cap.
However, Edwards teaches wherein the first cap (74) comprises an opening (102) that allows waste bags to be fed through the first cap (Figs. 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the end cap as disclosed by Talley with the opening as taught by Edwards so as to allow the user to easily dispense waste bags from the handle of the leash.
Regarding claim 12: Talley discloses the limitations of claim 10 as shown above.
Talley fails to teach wherein the first cap comprises a threaded portion.
However, Edwards teaches wherein the first cap (74) comprises a threaded portion (Fig. 17, Col 5 lines 51-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the end cap as disclosed by Talley with the threaded cap as taught by Edwards so as to provide a better fit of the cap on the handle and therefore prevent dislodging, which further secures any items within the handle. 
Regarding claim 14: Talley discloses the limitations of claim 8 as shown above.
Talley discloses the first storage cavity (30)
Talley fails to teach a post that secures a roll of waste bags while allowing the roll of waste bags to rotate about the post within the first storage cavity.
However, Edwards teaches a post (56, Fig. 20) that secures a roll (18) of waste bags (20) while allowing the roll of waste bags to rotate about the post within the first storage cavity (66, Fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cavity as disclosed by Talley with the axle as taught by Edwards so as to hold and secure multiple waste bags within the handle, which would be beneficial for longer walks with the animal.
Regarding claim 17: Talley discloses the limitations of claim 16 as shown above.
Talley fails to teach wherein the first cap comprises an opening.
However, Edwards teaches wherein the first cap (74) comprises an opening (102)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the end cap as disclosed by Talley with the opening as taught by Edwards so as to allow the user to easily dispense waste bags from the handle of the leash.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Talley as applied to claim 10 above, and further in view of Salais (US 20110232031 A1).
Regarding claim 13: Talley discloses the limitations of claim 10 as shown above.
Talley discloses the first cap (34).
Talley fails to teach wherein a portion of the first cap forms a compression fit with an opening of the first storage cavity.
However, Salais teaches wherein a portion of the first cap (27) forms a compression fit (para 14, “Handle end 27 can be tapered, as shown in FIG. 1, assuring a snug fit within opening 16.”) with an opening of the first storage cavity (16, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cap as disclosed by Edwards with the compression fit as taught by Salais so as to further secure the items of the user within the handle and prevent any dislodging. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited but not relied upon are within applicant’s related art field of animal leashes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642